ON MOTION FOR REHEARING
In his motion for Rehearing, and Amended Motion, Appellant complains of the findings concerning his monthly payments of child support. He contends certain monthly payments were made which are not shown to have been paid in our original opinion.
The findings of fact as filed by the trial court appear in our original opinion. These findings by the trial court were not challenged by appellant in his brief on appeal to this court. As set out in Kroger Company v. Warren, 420 S.W.2d 218 (Tex.Civ.App.-Houston 1st, 1967, no writ):
“It is necessary, however, that material findings of fact be challenged by appropriate points in appellants’ brief or else the appellants are bound by the findings of fact.”
The motion for rehearing is overruled.